DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the preamble discloses the device as “an ultrasound needle” yet the disclosed limitations fail to provide any reference to a needle. The claim limitations do not recite structurally or functionally recite limitations directed towards a needle. It is unclear how the claim limitations are intended to represent an ultrasound needle device rather than an ultrasound transducer device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et. al. (U.S. 20010032511, October 25, 2001)(hereinafter, “Nagai”).
Nagai teaches: Regarding Claim 1, An ultrasound lens module configured to focus an ultrasound wave, wherein the ultrasound lens module comprises: a metamaterial layer, wherein the metamaterial layer comprises: a flat portion; and a microstructure portion, located on a surface of the flat portion (“FIG. 4A and FIG. 4B show another embodiments each having an acoustic lens, on which ultrasonic transducer elements 21 are arranged, located at the top end of a head 2a. The embodiment shown in FIG. 4A employs a concave acoustic lens 22 that passes acoustic lines at a higher acoustic velocity than a living body does and which is made of, for example, acrylic. Nineteen ultrasonic transducer elements 21 are arranged on the round flat incidence surface of the acoustic lens 22 with a matching layer 24 between them, whereby a planar view of the heart can be provided.” [0031])

    PNG
    media_image1.png
    239
    429
    media_image1.png
    Greyscale

wherein the microstructure portion comprises at least one intrusion structure, wherein: when a number of the at least one intrusion structure is one, the intrusion structure is disposed on the flat portion in a spiral shape; when the number of the at least one intrusion structure is greater than one, the intrusion structures are disposed on the flat portion in spiral shapes or in a 
Regarding Claim 6, Nagai teaches: An ultrasound needle device comprising: a transducer layer configured to emit an ultrasound wave; and an ultrasound lens module disposed on the transducer layer to focus the ultrasound wave (“The ultrasonic transducer elements 11 are, as virtually shown on a planar basis in FIG. 3, arranged so that five ultrasonic transducer elements will be juxtaposed along a diameter passing through the center T. Four ultrasonic transducer elements are juxtaposed across the five ultrasonic transducer elements on the diameter, and three ultrasonic transducer elements are juxtaposed outside the four ultrasonic transducer elements. Twelve ultrasonic transducer elements 11 are located along the perimete of the top surface, and driven to transmit ultrasonic beams simultaneously in units of three adjoining ones.” [0021], 
wherein the ultrasound lens module comprises: a metamaterial layer, wherein the metamaterial layer comprises: a flat portion; and a microstructure portion, located on a surface of the flat portion (“FIG. 4A and FIG. 4B show another embodiments each having an acoustic lens, on which ultrasonic transducer elements 21 are arranged, located at the top end of a head 2a. The embodiment shown in FIG. 4A employs a concave acoustic lens 22 that passes acoustic lines at a higher acoustic velocity than a living body does and which is made of, for example, acrylic. Nineteen ultrasonic transducer elements 21 are arranged on the round flat incidence surface of the acoustic lens 22 with a matching layer 24 between them, whereby a planar view of the heart can be provided.” [0031])
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Kim et. al. (U.S. 9711132, July 18, 2017)(hereinafter, “Kim”).
Regarding Claim 2, Nagai substantially teaches the claim limitations as noted above.

Kim teaches: “The radii of the plurality of sound insulation regions 21 and the plurality of transmission regions 22 in the concentric region are calculated based on the ultrasonic wavelength and the focal length in step S3. The radii of the plurality of sound insulation regions 21 and the plurality of transmission regions 22 in the concentric region may be calculated by equation (1) given as (42)    .times..times..lamda..function. .lamda. ##EQU00004## where m is an index of the sequential concentric regions from the center point to the radial direction, .lamda. is a wavelength of the sound wave in the transmission medium, and F is a focal length of the acoustic lens 20. (43)    Further, the relationship between the focal length, the radius of the acoustic lens 20, and the wavelength of the sound wave in the transmission medium may be defined by equation (2) given as (44)    .times..times..lamda..times..times..lamda. ##EQU00005## where R.sub.a is a radius of the acoustic lens 20, .lamda. is a wavelength of the sound wave in the transmission medium, and m is the number of concentric regions in the acoustic lens 20.” (columns 89, lines 42-4)
From the teachings of Kim, it would have been an obvious matter of design choice to modify Nagai such that a pitch of the at least one intrusion structure is equal to a multiple of a half of a wavelength of the ultrasound wave or to a multiple of a quarter of the wavelength of the ultrasound wave, to excite to a desired ultrasonic frequency according to the designed lens properties (Kim, column 8, lines 13-27). Obtaining the pitch as disclosed in the recited limitations would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA). Since the combinational system of Nagai and Kim provide the overall system requirements as in the claim limitations, discovering the optimum or 
Regarding Claim 3, Nagai substantially teaches the claim limitations as noted above.
Nagai does not explicitly teach: wherein a height of the at least one intrusion structure is equal to a multiple of a half of a wavelength of the ultrasound wave or to a multiple of a quarter of the wavelength of the ultrasound wave.
Kim teaches: “The radii of the plurality of sound insulation regions 21 and the plurality of transmission regions 22 in the concentric region are calculated based on the ultrasonic wavelength and the focal length in step S3. The radii of the plurality of sound insulation regions 21 and the plurality of transmission regions 22 in the concentric region may be calculated by equation (1) given as (42)    .times..times..lamda..function. .lamda. ##EQU00004## where m is an index of the sequential concentric regions from the center point to the radial direction, .lamda. is a wavelength of the sound wave in the transmission medium, and F is a focal length of the acoustic lens 20. (43)    Further, the relationship between the focal length, the radius of the acoustic lens 20, and the wavelength of the sound wave in the transmission medium may be defined by equation (2) given as (44)    .times..times..lamda..times..times..lamda. ##EQU00005## where R.sub.a is a radius of the acoustic lens 20, .lamda. is a wavelength of the sound wave in the transmission medium, and m is the number of concentric regions in the acoustic lens 20.” (columns 89, lines 42-4)
From the teachings of Kim, it would have been an obvious matter of design choice to modify Nagai such that a height of the at least one intrusion structure is equal to a multiple of a half of a wavelength of the ultrasound wave or to a multiple of a quarter of the wavelength of the ultrasound wave, to excite to a desired ultrasonic frequency according to the designed lens properties (Kim, column 8, lines 13-27). Obtaining the pitch as disclosed in the recited limitations would require routine optimization to discover the optimum or workable ranges by 
Regarding Claim 7, Nagai substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein a pitch of the at least one intrusion structure is equal to a multiple of a half of a wavelength of the 12ultrasound wave or to a multiple of a quarter of the wavelength of the ultrasound wave, is substantially similar in scope with corresponding limitations recited in Claim 2 and is therefore, rejected under the same rationale.
Regarding Claim 8, Nagai substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein a height of the at least one intrusion structure is equal to a multiple of a half of a wavelength of the ultrasound wave or to a multiple of a quarter of the wavelength of the ultrasound wave, is substantially similar in scope with corresponding limitations recited in Claim 3 and is therefore, rejected under the same rationale.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Thapliyal  et. al.(U.S. 20090312673, December 17, 2009(hereinafter, “Thapliyal”). 
Regarding Claim 4, Nagai substantially teaches the claim limitations as noted above.
With regards to limitation, wherein an angle included between the at least one intrusion structure and the surface of the flat portion is greater than 90 degrees and smaller than 180 degrees, Nagai teaches, “The ultrasonic transducer elements 11 are, as virtually shown on a planar basis in FIG. 3, arranged so that five ultrasonic transducer elements will be juxtaposed along a diameter passing through the center T… An angle .theta. at which the synthesized acoustic lines conically propagate after passing through the point of intersection C is set to approximately 60.degree.. Or in other words, a maximum angle of diffusion at which the 
Thapliyal in the field of transducer devices teaches: “The Energy Source. As shown in FIG. 1, the energy source 12 of the preferred embodiments functions to provide a source of ablation energy and emit an energy beam 20…The angle is preferably any suitable angle and gap such that the emitted energy beam 20 propagates into the target tissue, and preferably generates a transmural lesion (i.e. a lesion through the thickness of the tissue; the lesion preferably creates a conduction block, as described below). Angles between 40 and 140 degrees are preferable because in this range the majority of the energy beam will preferably propagate into the tissue and the lesion depth needed to achieve transmurality is preferably minimally increased from the ideal orthogonal angle. The gap between 0 mm and 30 mm is preferably because in this range the energy density of the beam is sufficient to achieve a transmural lesion.” [0038]
From the teachings of Thapliyal, it would have been an obvious matter of design choice to modify Nagai such wherein an angle included between the at least one intrusion structure and the surface of the flat portion is greater than 90 degrees and smaller than 180 degrees, to provide suitable angles that will allow emitted energy to propagate to the target tissue (Thapliyal, [0038]). Obtaining the pitch as disclosed in the recited limitations would require routine optimization to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 IIA). Since the combinational system of Nagai and Kim provide the overall system requirements as in the claim limitations, discovering the optimum or workable ranges would involve only routine skill in the art (In re Aller, 105 USPQ 233 (See MPEP § 2144.05).
Regarding Claim 9, Nagai substantially teaches the claim limitations as noted above.
Further, regarding limitations, wherein an angle included between the at least one intrusion structure and the surface of the flat portion is greater than 90 degrees and smaller than 4 and is therefore, rejected under the same rationale.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of Saito (U.S. 20110319768, December 29, 2011)(hereinafter, “Saito”).
Regarding Claim 5, Nagai substantially teaches the claim limitations as noted above.
Nagai does not explicitly teach wherein the material of the metamaterial layer is ceramic or polymethyl methacrylate (PMMA).
Saito in the field of ultrasound transducers teaches: “The ionic polymer metal composite forms a polymer actuator made of an ion exchange resin with electrodes formed on its two surfaces, and ions inside the ion exchange resin are moved by an applied voltage so that the side on which the ions have been moved is swelled to make the polymer deformed. As the material of this polymer actuator, those materials, prepared by introducing a functional group, such as a sulfonic acid group and a carboxyl group, into a material such as polyethylene, polystyrene, and a fluorine resin, and polymeric materials in which, as disclosed by Patent Literature 5, a non-conductive polymer, such as polyvinyl chloride (PVC), polymethyl methacrylate (PMMA) and polyurethane, and an ionic material are contained, may be used.” [0083].
 Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the material of the metamaterial layer in Nagai to be polymethyl methacrylate (PMMA) as taught on Saito since the material can be variably changed in shape on the subject side by applying an electrical signal allowing the focus or diffusion of the ultrasonic beams to be controlled (Saito, [0081]).
Regarding Claim 10, Nagai substantially teaches the claim limitations as noted above.
5 and is therefore, rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN CWERN/Primary Examiner, Art Unit 3793